Citation Nr: 1007416	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  08-31 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Propriety of apportionment of VA benefits.



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

A. A. Booher, Counsel



INTRODUCTION

The Veteran had active service from January 1974 to April 
1994.  

This appeal to the Board of Veterans' Appeals (Board) was 
brought from actions taken by the above Department of 
Veterans Affairs (VA) Regional Office (RO).

Service connection is now in effect for degenerative disc 
disease of L-5/S-1 with radiculopathy, rated as 20 percent 
disabling; right ankle sprain, rated as 10 percent disabling; 
degenerative joint disease of the knee, rated at 10 percent; 
hypertension, rated at 10 percent; status post bilateral anal 
sphincterotomy and posterior fissurectomy, rated at 10 
percent; and status post epididymectomy for cyst, rated as 
noncompensably disabling (0 percent).

With regard to his ongoing VA claims, the Veteran has 
assigned a power of attorney to the State service 
organization shown on the first page, above.  This remains in 
effect.  Throughout the course of the current appeal, he has 
had other attorneys representing him for other civil and 
criminal purposes; however, as he has been advised by VA in 
writing, these relate to his grant of a general power of 
attorney and other non-VA matters, and are not applicable to 
his VA claim.

The Veteran has been incarcerated since his felony conviction 
on May [redacted], 2006, with a projected release date identified by 
the penal system as August 23, 2012.  He is now in receipt of 
VA compensation benefits at the 10 percent rate during his 
incarceration, pursuit to pertinent law, 38 U.S.C.A. § 5313 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.665 (2009), and he 
has not claimed entitlement otherwise.

The Veteran's then spouse, on behalf of herself and one of 
their daughters, filed an initial claim for apportionment 
which was granted, and she was so notified in August 2006.  
She subsequently requested an increase in that apportionment 
which was also granted, and she was appropriately notified.  
A Statement of the Case on that issue is of record, dated in 
September 2008.

In his VA Forms 9, filed in October 2008, and in several 
associated documents, all of which are of record, the Veteran 
specifically and definitively indicated that he was not in 
fact disagreeing with the apportionment, and in fact was in 
favor of it, and had thought that he had put into place the 
means to effectuate the apportionee's receipt of funds, 
including asking his own lawyer to pursue it.  

Parenthetically, the Veteran indicated that he was rather 
simply seeking an accurate accounting for whatever had been 
given to his former spouse and others.  And while this is not 
an issue on appeal, it is one which should be appropriately 
addressed by the VARO.

The Board also notes that in subsequent correspondence, the 
Veteran's ex-wife sought to file a claim for an increased 
apportionment, retroactively from the time of her initial 
apportionment and the second decision at which time it was 
increased.  However, although she was notified in a letter 
from the RO in January 2009 that her claim for apportionment 
(presumably the one for a retroactive increase) was not 
granted, there has been no further action by either her or 
the RO, and thus there is no appeal pending on that issue 
either.  Similarly, there are no pending appellate issues 
relating to waiver of any overpayments.


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the 
Veteran withdrew his appeal on the issue of propriety of 
apportionment.   


CONCLUSION OF LAW

Because the Veteran has withdrawn his appeal relating to the 
issue of propriety of apportionment, the Board does not have 
jurisdiction to consider that claim.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 20.101, 20.202, 20.204 
(2009).

REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his/her authorized representative.  38 
C.F.R. § 20.204.

In his VA Forms 9, filed in October 2008, and in several 
associated documents, all of which are of record, the Veteran 
specifically and definitively indicated that he was not in 
fact disagreeing with the apportionment in this case, and in 
fact was in favor of it; and moreover, he had thought that he 
had put into place means to effectuate the payment of the 
apportioned funds, including asking his attorney to pursue 
it.  

Numerous documents are in the file from divorce and other 
proceedings showing that the judicial process had found the 
apportionee to be entitled to certain monetary sums.  At one 
point, the Veteran had argued that his ex-wife was entitled 
to an inheritance and would thus be compensated, but she has 
since made it clear that she did not receive that money 
because she did not have funds to legally pursue same, and 
the Veteran has not since challenged that assertion.  

In one of the VA Form 9 documents, the  Veteran even 
specifically stated that he had no disagreement with the SOC, 
was not so claiming, and had found no errors in VA applying 
the law, but was in fact asking VA to see to it that his ex-
spouse received such benefits.  

Thus there remain no allegations of errors of fact or law for 
appellate consideration as to that issue.  Thus, the Board 
does not have jurisdiction to review it, and it must 
therefore be dismissed, without prejudice.  38 U.S.C.A. § 
7105(b)(2), (d)(5); 38 C.F.R. §§ 20.202, 20.204(b), (c).




ORDER

The appeal is dismissed.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


